internal_revenue_service number release date index number ---------------- -------------------- ------------------------- --------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc intl b02 plr-105325-14 date date shareholder ------------------------------------ fc ---------------------------------------- year ------ year ------ year ------ date ------------------- tax advisor ------------------------------- legal advisor ------------------- dear ------------ this is in response to a letter dated date and subsequent correspondence submitted by shareholder’s authorized representatives that requested the consent of the commissioner of the internal_revenue_service commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code the code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted by shareholder and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts shareholder has resided in the united_states since year on date shareholder acquired common shares of fc effective date fc became a passive_foreign_investment_company pfic with respect to shareholder and continues to be a pfic with respect to shareholder plr-105325-14 for all relevant years shareholder relied on tax advisor to prepare her income_tax returns although tax advisor was aware of shareholder’s acquisition of fc shares tax advisor did not inform her that fc was a pfic or that a qef election was available in year shareholder received a letter from legal advisor indicating that in her view fc was not a pfic recently tax advisor consulted with an international tax specialist regarding possible transactions by fc during this consultation it became clear that fc likely was a pfic with respect to shareholder since year shareholder submitted affidavits under penalties of perjury describing the events that led to her failure to make a qef election with respect to fc by the election due_date including the role of tax advisor shareholder has paid an amount sufficient to eliminate any prejudice to the united_states government as a consequence of her inability to file amended returns in accordance with a signed closing_agreement between shareholder and the commissioner further shareholder has filed an amended_return for each of her subsequent taxable years affected by the retroactive election shareholder represents that as of the date of her request_for_ruling the pfic status of fc had not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc under sec_1_1295-3 retroactive to year law sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic plr-105325-14 under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election we have consequently approved a closing_agreement with shareholder with respect to those issues affecting her tax_liability on the basis set forth above pursuant to our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-105325-14 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely kristine crabtree assistant to the branch chief branch international cc
